Citation Nr: 9905485	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-17 380	)	DATE
	)
	)                                         

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  


FINDINGS OF FACT

1.  The appellant's clinical signs and manifestations of his 
service-connected PTSD are productive of severe social and 
industrial impairment; and of social industrial impairment 
with reduced reliability and productivity due to such 
symptoms as depression, sleep difficulties, anxiety, an 
exaggerated startle response, suicidal ideation, flashbacks, 
nightmares, and unprovoked irritability with periods of 
violence.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between any current hearing loss and an 
incident of the appellant's military service.  

3.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current tinnitus and 
an incident of the appellant's military service.  





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic Code 9411 (1998).  

2.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  

3.  The appellant's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to an increased rating 
for PTSD, currently evaluated as 30 
percent disabling.  

I.  Factual Background

An outpatient treatment record from the VA Hospital (VAH) in 
New York shows that in October 1967, the appellant was 
treated after complaining that he could no longer "control" 
himself.  At that time, the appellant stated that he was 
suffering from inexplicable episodes of multi-directed rage, 
usually appearing after prolonged periods of social 
detachment.  The appellant indicated that he also had marked 
feelings of depersonalization and sexual inadequacy.  
According to the appellant, his current illness developed 
shortly after his discharge from the military.  The appellant 
noted that at present, he was a participant in the VA Day 
Hospital Program.  

The October 1967 outpatient treatment record from the New 
York VAH shows that at that time, the examining physician 
reported that the appellant was an excellent and faithful 
participant of the Day Hospital Program.  The examiner noted 
that the appellant was not a problem for the program staff 
and he had not exhibited any bizarre behavioral patterns.  
Upon mental status evaluation, there was no overt psychotic 
appearance, but the degree of self alienation appeared 
indicative of a borderline adjustment.  The appellant was 
diagnosed with chronic anxiety reaction with sexual deviation 
in schizoid personality.  He was directed to continue the day 
treatment program.  

In September 1996, the appellant submitted a statement which 
included his occupational history since his discharge from 
the military.  The statement reflects that from 1968 to 1995, 
the appellant held numerous jobs including working as an 
apartment doorman, bartender, lumberman, theater employee, 
hair stylist, and "prop" person."  In addition, the 
appellant noted that he had been employed as an industrial 
film worker and that he earned $1,000 for one day of work.  
He further  indicated that he had worked intermittently as a 
movie extra and a "day player."   According to the 
appellant, his movie jobs averaged one day job every two 
years.  

In September 1996, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that his experience in 
Vietnam had been "emotionally devastating" for him.  He 
indicated that he remembered witnessing his friends being 
killed and having to carry their dead bodies.  According to 
the appellant, he lost several friends and colleagues in the 
war.  The appellant reported that following his separation 
from the military, instead of being considered a patriot and 
a hero, he was called a "killer" by his old friends.  He 
revealed that he started to drink heavily, and he experienced 
nightmares with Vietnam content.  According to the appellant, 
his nightmares lasted a few years.  

In the appellant's VA psychiatric evaluation, the appellant 
stated that at present, he suffered from chronic boredom and 
he had no interest in his life or work.  He indicated that he 
was unable to maintain friendships, especially with men, and 
that he had a startle reaction to sudden loud noises.  
According to the appellant, he also had almost daily 
flashbacks to his Vietnam experiences.  The appellant 
reported that he had continued to abuse alcohol and that he 
had been sober only for the last year.  He noted that he had 
an erratic work history and that he was fired on numerous 
occasions because of his alcohol abuse.  The appellant 
indicated that recently, he had been hospitalized for one 
week because of suicidal thoughts, depressed mood, and 
apathy.  He reported that he was currently taking Prozac.  
According to the appellant, his first marriage was from 1967 
to 1976.  The appellant stated that he had two children from 
that marriage and that his wife left him because she could no 
longer cope with his depression and alcohol abuse.  He 
indicated that he remarried in 1978 and that he was still 
married to his second wife.  According to the appellant, he 
had one child from his current marriage.   

In the appellant's September 1996 VA examination, the 
examining physician noted that the appellant had started to 
cross dress over the past year.  The examiner indicated that 
for several years, the appellant wore lipstick or isolated 
woman's clothing.  According to the examiner, over the past 
year, the appellant started to wear full outfits and he 
appeared in public dressed like a woman.  Upon mental status 
evaluation, the examiner stated that the appellant was 
cooperative with good eye contact.  Speech was normal with a 
normal rate and rhythm.  Thought process was linear and goal 
directed.  Mood was described as depressed, and the 
appellant's affect had a full range.  The appellant denied 
any current suicidal thoughts.  There was no evidence of 
psychosis, and cognitive functions were intact.  Insight and 
judgment were fair to good.  The appellant was diagnosed with 
the following: (1) PTSD, chronic, (2) history of alcohol 
dependence, and (3) recurrent major depressive episodes.  

In October 1996, the appellant underwent a second VA 
examination.  At that time, the appellant took the Minnesota 
Multiphasic Personality Inventory in order to assess his 
PTSD.  The examiner stated that upon a review of the 
appellant's test results, the validity scales suggested that 
a standard interpretation of the appellant's profile would 
not reflect an accurate picture of his psychological 
functioning.  According to the examiner, since the 
appellant's profile was invalid, the determination of whether 
he had PTSD was going to be made by using other sources of 
information, including a clinical interview.  

In November 1996, the RO received private medical records 
from the Kaiser Permanente Hospital, from September to 
December 1995.  The records show that in September 1995, the 
appellant was treated after he stated that he felt depressed 
and suicidal.  At that time, the appellant indicated that he 
thought about suicide everyday.  The appellant further noted 
that he had a history of alcohol abuse and that he was 
currently drinking.  The assessment was that the appellant 
was actively thinking of suicide, actively drinking, and 
suffering from depression.  The remaining records reflect 
treatment for unrelated disorders.  

In a December 1996 rating action, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 10 
percent disabling rating for PTSD.  

Outpatient treatment records from the VAMC in Los Angeles 
show that on January 8, 1997, the appellant was hospitalized.  
At that time, the examining physician noted that the 
appellant had a long history of depression and alcohol abuse.  
The examiner stated that the appellant's wife had brought him 
to the hospital because she could no longer deal with his 
alcohol dependence and his irritable mood.  She indicated 
that he had started to act violently towards her and that he 
had physically attacked her prior to his hospitalization.  
The examiner reported that upon admittance, the appellant was 
wearing women's clothes, and he had a very labile mood, 
crying at times and saying jokes and laughing at other times.  
The appellant revealed that his problem originated while he 
was in the military at which time he started to act as a 
homosexual, and he was the "source" of "sexual pleasure" 
for other homosexual soldiers.  According to the appellant, 
since that time, he had felt inferior and he had suffered 
from depression.  The appellant stated that after his 
discharge from the military, he married his current wife and 
they had a child.  The appellant's wife indicated that the 
appellant was a "kind" man at home and that they loved each 
other, but she was suffering from his alcohol problem, his 
recent violent behavior, and his unemployment.  She noted 
that the appellant had never held any permanent job since his 
return from Vietnam.  According to the appellant's wife, the 
appellant started to wear women's clothing several years ago, 
and he was beginning to wear women's clothes in public.  The 
appellant indicated that he had been on Prozac "on and off" 
and that he had less need for sleep.  The appellant's wife 
stated that the appellant was "better" when he took his 
Prozac.  According to the appellant, he also suffered from 
suicidal ideation, but he did not have any current plans.  

Upon mental status examination, the examiner noted that the 
appellant was oriented x3.  The examiner stated that the 
appellant was talkative and he denied any homicidal ideation.  
According to the examiner, the appellant suffered from 
delusions of worthlessness and suicidal ideation.  The 
appellant had a "flight of ideas," and his insight and 
judgment were impaired.  The appellant's perception was 
intact.  The appellant was diagnosed with the following: 
(Axis I) alcohol induced mood disorder versus borderline 
personality disorder, mixed episode with comorbid alcohol 
dependence, (Axis II) deferred, questionable borderline 
personality disorder, (Axis III) alcoholism, (Axis IV) 
unemployment, and (Axis V) a Global Assessment of Functioning 
(GAF) score of 20.  

The Los Angeles VAMC records reflect that while the appellant 
was hospitalized, he underwent therapy.  According to the 
records, on January 10, 1997, the examiner noted that the 
appellant was feeling better and he was less depressed.  The 
examiner further stated that according to the appellant, he 
was still hearing a voice calling his name and that friends 
from Vietnam called him.  The appellant indicated that he 
developed suicidal thoughts when he started feeling 
"hopeless."  According to the examiner, the appellant was 
preoccupied with cross dressing and "sex change."  The 
examiner recommended that the appellant undergo treatment at 
the Sepulveda VAMC for his PTSD and alcohol abuse.  The 
examiner also recommended that the appellant receive 
treatment from a transsexual support group.  

The outpatient treatment records from the Los Angeles VAMC 
reflect that during the appellant's hospitalization, the 
examiner noted that the appellant's sleep pattern was 
moderately disrupted with frequent early night awakenings and 
an inability to return to sleep or relax.  According to the 
examiner, the appellant's mood was anxious and depressed, and 
he was preoccupied with his sexual identity.  The appellant 
denied hearing any voices, and he also denied any suicidal or 
homicidal ideation.  According to the records, on January 23, 
1997, it was determined that the appellant was no longer 
exhibiting threatening behavior and he was subsequently 
released the next day.  Upon his discharge, the appellant was 
directed to continue with his therapy.  

In May 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he received therapy for 
his PTSD twice a week from a psychiatrist at the Sepulveda 
VAH.  (T.2).  The appellant indicated that he last worked in 
1992 and that he could no longer work because he was always 
in a state of panic, anxiety, and trauma.  (Id.).  He stated 
that when he was working, he would argue and fight with his 
co-workers.  (T.2,3).  The appellant noted that at present, 
he looked after his house, which included doing the dishes 
and shopping, while his wife worked.  (T.3).  According to 
the appellant, he experienced flashbacks of his Vietnam 
experiences everyday.  (Id.).  The appellant reported that 
during service, he was a mortar man and he was involved in 12 
months of combat.  (Id.).  He revealed that his flashbacks 
included visions of his friends dying in front of him and 
friends with the backs of their heads off.  (Id.).  The 
appellant further noted that he had nightmares at least twice 
a week.  (T.3,4).  According to the appellant, he never slept 
the whole night and at times, he would wake up three times a 
night.  (T.4).  The appellant stated that he was depressed 
"most of the time," and that he was currently taking 
Prozac.  (Id.).  He indicated that the Prozac calmed him 
down.  (Id.).  According to the appellant, he was very 
suspicious of people.  (T.9).  He testified that he had been 
married to his current wife for 19 years and that his 
relationship with her was "strained" because he was very 
"moody."  (T.4,5,7).  The appellant reported that although 
he had never tried to kill himself, he had thought about it a 
lot.  (T.5).  According to the appellant, he had never 
thought of harming others.  (Id.).  The appellant revealed 
that he had three children and that he was in contact with 
his eldest daughter and son, but that he hardly ever talked 
to his younger daughter.  (Id.).  He further stated that he 
had a history of alcohol abuse, and he was currently 
attending Alcoholics Anonymous meetings.  (Id.).  

In October 1997, the RO received outpatient treatment records 
from the Sepulveda VAMC, from March to April 1997.  The 
records show that in March 1997, the appellant underwent a 
psychodiagnostic assessment.  At that time, the examining 
physician stated that there were differing diagnoses which 
were applicable to the appellant.  The examiner indicated 
that it was unclear as to whether the appellant was suffering 
from gender identity disorder, transvestic fetishism, or 
possibly some aspect of an anxiety disorder.  Upon mental 
status evaluation, the appellant was oriented x4 .  There 
were no indications of any type of thought disorder, and his 
thought process was linear and goal directed with no 
tangentiality, circumstantiality, or other pathology.  The 
appellant's thought content was appropriate for the 
interview.  The appellant demonstrated a full range of 
appropriate affect and, despite expressing some appropriate 
anxiety, he was euthymic.  There was no indication of any 
suicidal or homicidal ideation, and there was no evidence of 
any delusional material.  The examiner noted that the 
appellant was enrolled in a clinic for further evaluation.  

The Sepulveda VAMC outpatient treatment records reflect that 
in April 1997, the appellant complained that he was depressed 
and anxious.  The appellant stated that he continued to have 
flashbacks and nightmares of his Vietnam experience.  
According to the appellant, he had poor sleep patterns and a 
loss of appetite.  The appellant noted that on occasion, he 
heard voices of his friends from Vietnam.  He reported that 
he continued to have problems with alcohol and gender 
identity.  The appellant was diagnosed with the following: 
(Axis I) PTSD, major depressive disorder (MDD), history of 
alcohol abuse, (Axis IV) facing sexual identity issues, and 
(Axis V) GAF score of 55 to 60.  

In a January 1998 rating action, the RO increased the 
appellant's rating for his service-connected PTSD from 10 
percent to 30 percent disabling.  


II.  Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The appellant has 
stated that the symptoms of his service-connected PTSD have 
increased.  The Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107.

Disability evaluations are administered under the VA Schedule 
for Rating Disabilities that is found in 38 C.F.R. Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 
38 C.F.R. § 3.102 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App.  289 (1996); Karnas 
v. Derwinski, 1 Vet. App.  308 (1991); see also VAOPGCPREC 
11-97 (1997).  Thus, the appellant's psychiatric disorder 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to him.  

As noted above, the veteran is currently evaluated as 30 
percent disabled under 38 C.F.R. § 4.132 Diagnostic Code 
9411.  Diagnostic Code 9411 provides the rating criteria for 
PTSD.

The rating criteria in effect for mental disorders prior to 
November 1996, are as follows:  

A  50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual must be demonstrably unable 
to obtain or retain employment.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Regarding the claim for an increased rating for PTSD, the 
Board has reviewed the pertinent evidence of record and 
determines that the appellant's disability picture for his 
service-connected PTSD, although currently evaluated as 30 
percent disabling, more nearly approximates the criteria 
required for a 70 percent evaluation under both the old and 
new provisions of Diagnostic Code 9411.  38 C.F.R. § 4.7.  In 
this regard, the Board notes that in the appellant's 
September 1996 VA psychiatric evaluation, the appellant 
indicated that at present, he had a startle reaction to 
sudden loud noises.  He stated that he had almost daily 
flashbacks to his Vietnam experiences, and he was recently 
hospitalized because of suicidal thoughts, depressed mood, 
and apathy.  According to the appellant, he was currently 
taking Prozac.  The appellant was diagnosed with the 
following: (1) PTSD, chronic, (2) history of alcohol 
dependence, and (3) recurrent major depressive episodes.  In 
addition, private medical records from the Kaiser Permanente 
Hospital show that in September 1995, the appellant received 
medical treatment after it was determined that he was 
actively drinking, actively thinking of suicide, and 
suffering from depression.  

The Board observes that outpatient treatment records from the 
Los Angeles VAMC show that in January 1997, the appellant was 
hospitalized.  At that time, the appellant's wife brought him 
to the hospital because she could no longer deal with his 
alcohol dependence or his irritable mood.  She indicated that 
he had started to act violently towards her and that he had 
physically attacked her the night of his admission.  Upon 
mental status examination, the examiner noted that the 
appellant suffered from delusions of worthlessness and 
suicidal ideation.  The appellant had a "flight of ideas," 
and his insight and judgment were impaired.  The appellant 
was diagnosed with the following: (Axis I) alcohol induced 
mood disorder versus borderline personality disorder, mixed 
episode with comorbid alcohol dependence, (Axis II) deferred, 
questionable borderline personality disorder, (Axis III) 
alcoholism, (Axis IV) unemployment, and (Axis V) a GAF score 
of 20.  The Board notes that during the appellant's 
hospitalization, the appellant complained that he had heard 
voices from his friends from Vietnam.  The records also 
reflect that the appellant had trouble sleeping with frequent 
early night awakenings and inability to return to sleep or 
relax.  

As previously stated, in the appellant's May 1997 hearing, 
the appellant testified that he received therapy for his PTSD 
twice a week.  (T.2).  The appellant stated that he 
experienced flashbacks of his Vietnam experience everyday, 
and he had nightmares at least twice a week.  (T.2,3,4).  He 
indicated that he was depressed "most of the time" and that 
he was suspicious of people.  (T.4,9).  According to the 
appellant, although he had never tried to kill himself, he 
had thought about it a lot.  (T.5).  The Board further 
observes that the outpatient treatment records from the 
Sepulveda VAMC show that in April 1997, the appellant 
complained that he was depressed and anxious.  At that time, 
he indicated that he continued to have flashbacks and 
nightmares of his Vietnam experience.  According to the 
appellant, he had poor sleep patterns, loss of appetite, and 
he heard voices of his friends from Vietnam.  The appellant 
was diagnosed with the following: (Axis I) PTSD, major 
depressive disorder (MDD), history of alcohol abuse, (Axis 
IV) facing sexual identity issues, and (Axis V) GAF score of 
55 to 60. 

The evidence of record shows that the appellant has a well 
documented history of PTSD, and that his PTSD symptoms have 
included, among others, depression, sleep difficulties, 
anxiety, an exaggerated startle response, suicidal ideation, 
flashbacks, nightmares, and unprovoked irritability with 
periods of violence.  Therefore, in light of the above, and 
resolving all doubt in the appellant's favor, the Board finds 
it reasonable to conclude that the symptomatology associated 
with the appellant's service-connected PTSD more nearly 
describes that of a 70 percent rating under the old criteria 
of Diagnostic Code 9411 (which were in effect through 
November 6, 1996), as well as the amended criteria of 
Diagnostic Code 9411 (which became effective from November 7, 
1996).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In so doing, such a disability picture is not viewed as 
indicative of total impairment of social and industrial 
capabilities.  The evidence of record shows that the 
appellant has a long standing marriage and that he has 
relationships with some of his children.  In addition, the 
outpatient treatment records from the Sepulveda VAMC show 
that in March 1997, the appellant underwent a 
psychodiagnostic assessment.  At that time, upon mental 
status evaluation, the examiner stated that there were no 
indications of any type of thought disorder, and the 
appellant's thought process was linear and goal directed with 
no tangentiality, circumstantiality, or other pathology.  The 
appellant demonstrated a full range of appropriate affect 
and, despite expressing some appropriate anxiety, he was 
euthymic.  There was no indication of any suicidal or 
homicidal ideation and there was no evidence of any 
delusional material.  In addition, the Board notes that in 
the appellant's May 1997 hearing, the appellant stated that 
although he was unemployed, he looked after his house which 
included doing the dishes and shopping.  Therefore, in light 
of the above, while the appellant's psychiatric disorder 
results in severe disability, the clinical findings and 
information on repeated examinations do not indicate that the 
assignment of an evaluation in excess of 70 percent  under 
the previous criteria of Diagnostic Code 9411 (effective 
through November 6, 1996), is warranted.  

Furthermore, to warrant a 100 percent evaluation under the 
emended criteria of Diagnostic Code 9411 (effective from 
November 7, 1996), it must be shown by the evidence of record 
that there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1997).  This type of symptomatology is not 
shown in the appellant's case.  

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the appellant's case since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), total disability 
ratings for compensation are provided if the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  Id.  In this case, the appellant has a 
mental disorder herein evaluated as 70 percent disabling.  If 
the PTSD precludes the veteran from securing or following a 
substantially gainful occupation, 38 C.F.R. § 4.16(c) 
entitles the veteran to a 100 percent schedular rating.  

In the instant case, the evidence of record shows that the 
appellant's PTSD has interfered with his ability to work with 
other individuals.  In the appellant's May 1997 hearing, the 
appellant testified that he last worked in 1992.  (T.2).  The 
appellant testified that he could no longer work because he 
was always in a state of panic, anxiety, and trauma.  (Id.).  
He stated that when he was working, he would argue and fight 
with his co-workers.  (T.2,3).  However, upon a review of the 
record, the Board notes that in the appellant's September 
1996 statement, the appellant indicated that since his 
discharge from the military, he had held numerous jobs 
including working as an apartment doorman, bartender, 
lumberman, theater employee, hair stylist, and "prop" 
person."  In addition, the appellant noted that he had been 
employed as an industrial film worker and that he earned 
$1,000 for one day of work.  He further reported that he had 
worked intermittently as a movie extra and a "day player."  
According to the appellant, his movie jobs averaged one day 
job every two years.  Moreover, the Board observes that in 
the appellant's September 1996 VA psychiatric evaluation, the 
appellant noted that he had an erratic work history and that 
he was fired on numerous occasions because of his alcohol 
abuse.  Therefore, although the appellant's only compensable 
service-connected disability is a mental disorder, PTSD, 
assigned a 70 percent evaluation, it is the Board's opinion 
that, in light of the above, the appellant's PTSD does not 
preclude him from securing or following a substantially 
gainful occupation.  Accordingly, 38 C.F.R. § 4.16(c) is not 
for application.  


B.  Entitlement to service connection for 
(1) bilateral hearing loss, and (2) 
tinnitus.  

I.  Factual Background

The appellant's service medical records show that in July 
1965, the appellant was treated after complaining of ringing 
in his left ear.  The records do not include a diagnosis for 
the appellant at that time.  The remaining records are 
negative for any complaints or findings of hearing loss or 
tinnitus.  The appellant's separation examination, dated in 
December 1966, reflects that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had any ear trouble or running ears, the appellant 
responded "no."  The appellant's ears were clinically 
evaluated as "normal."  The audiological examination showed 
that at 500, 1,000, 2,000, and 4,000 hertz, hearing in the 
right ear was 20, 10, 15, and 10 decibels, respectively 
(American Standards Association units converted to 
International Standards Organization units).  In the left ear 
for the same frequencies, his hearing was 25, 10, 15, and 10 
decibels (American Standard Association units converted to 
International Standards Organization units).  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served on 
active duty from January 1965 to January 1967.  The report 
reflects that the appellant's Military Occupational Specialty 
(MOS) was as an infantry "ind. fire. crmn."  According to 
the records, the appellant received the Parachutist's Badge, 
the Armed Forces Expeditionary Medal, the Expert (Rifle) 
Combat Infantryman's Badge, the National Defense Service 
Medal, the Expert (4.2 Mortar) Medal, the Expert (81MM 
Mortar) Medal, and the Republic of Vietnam Campaign Medal.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Sepulveda, California, from March 1980 to January 
1983, show that in May 1980, the appellant underwent 
audiometric testing.  At that time, the appellant was 
complaining of decreased hearing in his left ear.  The 
audiologic evaluation showed that in regards to the 
appellant's right ear, his hearing was within normal limits 
at 250 to 3,000 Hertz, with mild hearing loss at 4,000 to 
8,000 Hertz.  In regards to the appellant's left ear, his 
hearing was within normal limits at 250 to 1,500 Hertz, with 
moderate to severe hearing loss at 2,000 to 8,000 Hertz.  
Speech discrimination percentages were 96 percent at 45 
decibels in his right ear, and 90 percent at 45 decibels in 
his left ear.  The diagnoses included the following: (1) mild 
high frequency sensorineural loss in the right ear, above the 
speech frequencies, and (2) moderate high frequency 
sensorineural hearing loss of the left ear, commencing at the 
upper limits of the speech range.  The examining physician 
noted that the appellant's speech discrimination was "good" 
under ideal listening conditions.  The remaining records show 
treatment for unrelated disorders.  

In October 1996, the appellant underwent a VA audiometric 
evaluation.  At that time, he stated that he had had 
bilateral hearing loss and tinnitus since 1965.  He indicated 
that during service, he was exposed to gun fire and mortars 
which caused him to develop bilateral hearing loss and 
tinnitus.  According to the appellant, at present, he had 
difficulty hearing when he was in a crowd or speaking on a 
telephone.  The appellant further revealed that his current 
tinnitus was bilateral and severe.  He noted that in regards 
to frequency and loudness, his tinnitus was periodic, and one 
ear was medium pitched and the other ear was high pitched.  

The physical examination showed that the ears had intact 
tympanic membranes and canals.  Examination of the nose 
revealed midline nasal septum with no polyps or infections, 
and examination of the pharynx showed normal palate with no 
growths or infections.  Examination of the neck revealed 
midline trachea with no palpable nodes and no enlargement of 
the thyroid glands.   The audiometric examination revealed 
that the appellant had pure tone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz as follows: 15, 20, 55, 60, and 70 decibels, 
respectively, with a pure tone average of 51 decibels.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 15, 20, 80, 75, and 75 
decibels, with a pure tone average of 63 decibels.  Speech 
discrimination percentages were 78 percent in his right ear 
and 74 percent in his left ear.  The examiner interpreted the 
results as showing bilateral sensorineural hearing loss.  

In May 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, his MOS was as a "mortar man."  (T.8).  He stated 
that because of his MOS, he was exposed to a lot of noise and 
he was in "4.2 mortars which [were] eight bombs."  (Id.).  
The appellant reported that he experienced acoustic trauma 
for approximately 16 months.  (Id.).  He indicated that upon 
enlistment, he underwent training and then he was sent to 
Okinawa.  (T.8,9).  According to the appellant, while he was 
stationed in Okinawa, he told his company commander that he 
was experiencing hearing problems and he was sent to the 
dispensary.  (T.9).  The appellant noted that at that time, 
he was given a hearing test and he was diagnosed with 
bilateral hearing loss.  (Id.).  He stated that he was told 
that his hearing loss would be taken "care of" once the 
Vietnam War was over.  (Id.).  According to the appellant, he 
was then sent to Vietnam.  (Id.).  The appellant indicated 
that he was involved in fire fights which were "terrifying" 
because he could not tell the direction of the fire.  (Id.).  
He reported that during his separation examination, he did 
not indicate that he was having hearing problems and/or 
suffering from tinnitus because he wanted to be discharged as 
quickly as possible.  (T.9,10).

In the appellant's May 1997 hearing, the appellant testified 
that following his separation from the military, he did not 
seek medical treatment for his hearing problems or his 
tinnitus until the 1980's at which time he went to a "lip 
reading" school at the Sepulveda VAMC.  (T.9).  The 
appellant revealed that at present, he had trouble hearing 
conversations and he could not hear the television.  (Id.).  
He noted that since his discharge, he had not suffered from 
any head injuries, and he had not been exposed to loud 
noises.  (T.10).  The appellant stated that he was not 
currently receiving any medical treatment for his hearing 
problems.  (T.11).  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

To summarize, the appellant contends, in essence, that during 
service, he was exposed to loud noises while he was 
performing his MOS as a "mortar man."  The appellant 
maintains that because of the acoustic trauma he experienced 
while he was in the military, he developed bilateral hearing 
loss and tinnitus which have continued to the present.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his bilateral hearing loss and tinnitus are related to 
service is not competent evidence.  

In the instant case, based on the results of the appellant's 
October 1996 VA audiometric evaluation, the Board 
acknowledges that the appellant has presented evidence of 
current bilateral sensorineural loss that is considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Moreover, the Board further notes that the appellant 
currently suffers from tinnitus.  However, despite any 
current hearing loss and/or tinnitus, there is no competent 
medical evidence of record that establishes a nexus, or link, 
between any current impaired hearing and/or tinnitus, and the 
appellant's military service.  The Board notes that even 
accepting as true the appellant's contentions that he was 
exposed to acoustic trauma in service and that he developed 
tinnitus, his claims still would not be well grounded, as the 
missing element in this case is competent medical evidence of 
a nexus, or link, between any current hearing disorder and/or 
tinnitus, and an incident of the appellant's military 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997);  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

Although the appellant has stated that his current hearing 
loss and tinnitus are related to service, the evidence does 
not show that the appellant possesses medical expertise, nor 
is it contended otherwise.  Therefore, without supporting 
medical evidence of a nexus between the appellant's current 
hearing loss and/or tinnitus, and service, the appellant's 
statement is insufficient to render his claims well grounded.  
See Grottveit, 5 Vet. App. 91, 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) (evidentiary assertions may not be 
accepted as true when the fact asserted is beyond the 
competence of the person making the assertion).  Thus, 
without competent medical evidence of a causal relationship 
between any current hearing loss and/or tinnitus, and an in- 
service incident, the appellant has not presented well 
grounded claims for service connection for bilateral hearing 
loss, or service connection for tinnitus, and his claims must 
be denied.

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

An increased rating for PTSD is granted, to the extent noted, 
subject to the provisions governing the payment of monetary 
benefits.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

